Name: Decision of the EEA Joint Committee No 26/96 of 26 April 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  trade;  agricultural activity;  cultivation of agricultural land;  marketing
 Date Published: 1996-07-25

 25.7.1996 EN Official Journal of the European Communities L 186/78 DECISION OF THE EEA JOINT COMMITTEE No 26/96 of 26 April 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 13/95 (1); Whereas Commission Regulation (EC) No 529/95 of 9 March 1995 deferring for imports from certain third countries the date of application of Article 11 (1) of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (2) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 1201/95 of 29 May 1995 amending Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring hereto on agricultural products and foodstuffs (3) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 1202/95 of 29 May 1995 amending Annexes I and III to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (4) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 In point 54.B (Council Regulation (EEC) No 2092/91) of Chapter XII of Annex II to the Agreement the fifth indent (Commission Regulation (EEC) No 3713/92) shall be replaced by the following:  395 R 0529: Commission Regulation (EC) No 529/95 of 9 March 1995 (OJ No L 54, 10. 3. 1995, p. 10). Article 2 The following indents shall be added in point 54.B (Council Regulation (EEC) No 2092/91) of Chapter XII of Annex II to the Agreement:  395 R 1201: Commission Regulation (EC) No 1201/95 of 29 May 1995 (OJ No L 119, 30. 5. 1995, p. 9),  395 R 1202: Commission Regulation (EC) No 1202/95 of 29 May 1995 (OJ No L 119, 30. 5. 1995, p. 11). Article 3 The texts of Regulations (EC) No 529/95, (EC) No 1201/95 and (EC) No 1202/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision are authentic Article 4 This Decision shall enter into force on 1 May 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 April 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 83, 13. 4. 1995, p. 45. (2) OJ No L 54, 10. 3. 1995, p. 10. (3) OJ No L 119, 30. 5. 1995, p. 9. (4) OJ No L 119, 30. 5. 1995, p. 11.